 


109 HR 2693 IH: Great Ape Conservation Reauthorization Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2693 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. George Miller of California (for himself and Mr. Baird) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Great Ape Conservation Act to reauthorize the Secretary of the Interior to provide project grants and emergency assistance to address critical great ape conservation needs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Great Ape Conservation Reauthorization Act of 2005. 
2.Use of Great Ape Conservation Fund to support conservation needs arising from the 2004 tsunamiSection 5(b) of the Great Ape Conservation Act (16 U.S.C. 6304(b)) is amended by adding at the end the following: 
 
(3)Use to support conservation needs arising from the 2004 tsunamiIn addition to the other uses authorized under this subsection, the Secretary may use amounts in the Fund to provide emergency financial and technical assistance to address critical great ape conservation needs in Aceh Province, Indonesia, arising from the tsunami of December 2004, including for the following: 
(A) To support the Aceh provincial nature conservation department in activities to restore institutional capacity, equipment replacement, and conservation personnel training. 
(B)To integrate wildlife habitat and biodiversity conservation into post-disaster recovery programs and activities. 
(C)To strengthen the Aceh provincial nature conservation department to protect significant great ape habitat. 
(D)To support efforts to identify and provide alternative sustainable sources of timber resources for re-building materials to limit and reduce unsustainable logging practices and great ape forest habitat loss.. 
3.Approval of projects to address root causes of threats to apes in range StatesSection 4(d) of the Great Ape Conservation Act (16 U.S.C. 6303(d)) is amended by striking or after the semicolon at the end of paragraph (4), by striking the period at the end of paragraph (5) and inserting ; or and by adding at the end the following:  
 
(6)address root causes of threats to great apes in range states, including illegal bushmeat trade, diseases, lack of regional capacity for conservation, and habitat loss due to natural disasters.. 
4.Meetings of panelSection 4(i) of the Great Ape Conservation Act (16 U.S.C. 6303(i)) is amended by adding at the end the following: The Secretary shall convene such panel by not later than 120 days after the date of the enactment of the Great Ape Conservation Reauthorization and Tsunami Assistance Act of 2005, and quadrennially thereafter. The Federal Advisory Committee Act (5 App. U.S.C.) shall not apply to such panel.. 
5.Administrative expensesSection 5(b)(2) of the Great Ape Conservation Act (16 U.S.C. 6304(b)(2)) is amended— 
(1)by striking expanded and inserting expended; and 
(2)by striking $80,000 and inserting $100,000.   
6.Authorization of appropriationsSection 6 of the Great Ape Conservation Act (16 U.S.C. 6305) is amended by striking 2001 through 2005. and inserting 2006 through 2010, of which $1,000,000 may be used to provide emergency assistance under section 4(d)(6) or 5(b)(3)..  
 
